Exhibit 23.1 [Moss Adams Letterhead] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (Nos. 333-126980 and 333-116685) on Form S-8 of our reports dated March 15, 2012, relating to the consolidated financial statements of Trinity Capital Corporation and subsidiaries (the “Company”) and the effectiveness of the Company’s internal control over financial reporting, as of December 31, 2011, which report appears in this Annual Report (Form 10-K) for the year ended December 31, 2011. /s/ Moss Adams, LLP Albuquerque, New Mexico March 15, 2012
